—Order, Supreme Court, New York County (Barry Cozier, J.), entered July 28, 2000, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The motion court properly found that plaintiff insured had entrusted its merchandise to Yankee Clipper Warehousing, Inc., and thus, that the loss of plaintiffs merchandise due to Yankee’s theft or dishonesty came within the exclusion to the coverage afforded by plaintiffs insurance policy with defendant for loss attributable to the dishonest or criminal act of a person to whom the insured has entrusted its goods (see, Abrams v Great Am. Ins. Co., 269 NY 90). Contrary to plaintiffs contention, it is clear as a matter of law that Yankee cannot be considered a “carrier for hire,” and, accordingly, that the loss occasioned by Yankee’s conduct does not fall within the exception to the exclusion from coverage whose applicability has been established by defendant.
We have considered plaintiffs remaining arguments and find them unavailing. Concur — Rosenberger, J. P., Williams, Ellerin, Buckley and Marlow, JJ.